DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 15 recites a modified, one-step, powder-forming Pechini method. While the Pechini method is known in the art, the steps/synthesis should be expressly recited because it is unknown how the method is “modified” and what Applicant intends the Pechini method to be. For the purposes of examination, the Pechini method will include citric acid and ethylene glycol in the synthesis as recited in claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jafta et al. (Electrochimica Acta 85 (2012) 441-422) in view of Suryakala et al. (J. Solid State Electrochem. 2007, 11:1671–1677) and Ozoemena et al. (2011 Meet. Abstr. MA2011-02 1425).
Regarding claims 15 and 26, Jafta teaches synthesis of aluminum-doped Li[Li0.2Mn0.54Ni0.13Co0.13]O2 comprising:
a modified, one-step power-forming Pechini method to form a precursor lithium-manganese-nickel-cobalt oxide (LMNC) material; and
annealing the material at 700oC for 8 hours (2.1. Experimental and reagents).
Jafta does not teach subjecting the precursor LMNC material to microwave treatment before annealing of the precursor LMNC material.

It would have been obvious to one of ordinary skill in the art before the effective filing date to perform microwave treatment based on the following statement by Suryakala and in view of Ozoemena. Suryakala states this soft chemistry technique offers many advantages such as better homogeneity and regular morphology of products, low calcination temperature, shorter heating time, sub-micron-sized particles, less impurities, large surface area, and good control of stoichiometry (p. 1671). Moreover, Ozoemena combines the idea a Pechini method and microwave treatment. In their study, the Pechini method was assisted with microwave irradiation (abstract).
Regarding claims 16 and 17, Jafta teaches the “raw” layered LMNC is heated to 90oC, less than 600oC (2.1. Experimental and reagents).
Regarding claim 18, Jafta teaches Li[Li0.2Mn0.54Ni0.13Co0.13]O2 (p. 412, Section 2.1).
Regarding claims 19-21, Jafta teaches Li[Li0.2Mn0.52Ni0.13Co0.13Al0.02]O2 (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22-25 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 10,396,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the same method steps are recited including those for a modified Pechini method.
Claims 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. (US 9,834,854). Although the claims at issue are not identical, they are not patentably distinct from each other because the same method is being claimed. The claims differ in that cobalt is further required; however, the addition of cobalt to obtain LMNC oxide materials for lithium batteries are well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723